UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2333



PAUL S. BRUCE,

                                                            Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
P&O PORTS BALTIMORE, INCORPORATED, formerly
known as ITO Corporation of Baltimore,

                                                           Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(01-756)


Submitted:   July 31, 2003                 Decided:   September 2, 2003


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael C. Eisenstein, Baltimore, Maryland, for Petitioner. Michael
W. Prokopik, David J. Schmitz, FRANKLIN & PROKOPIK, Baltimore,
Maryland, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul S. Bruce seeks review of the Benefits Review Board’s

decision and order denying his motion to reconsider its order

affirming the administrative law judge’s finding that he had a two

percent partial permanent disability of the right foot pursuant to

§ 8(c)(4) of the Longshore and Harbor Workers’ Compensation Act, 33

U.S.C. § 901-950 (2000).        Our review of the record discloses that

the Board’s decision is rational, based upon substantial evidence,

and in accordance with law.        Thus, the Board’s decision is without

reversible error.       Accordingly, we affirm on the reasoning of the

Board.    See Bruce v. Director, OWCP, No. 01-756 (B.R.B. Sept. 23,

2002 & May 22, 2001).         We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                       2